Citation Nr: 0827913	
Decision Date: 08/18/08    Archive Date: 08/28/08

DOCKET NO.  07-04 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a disability rating in excess of 10 
percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1969 to 
September 1971.

This appeal to the Board of Veterans' Appeals (Board) is from 
a July 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York.

In June 2008, the veteran was afforded a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.

The issue of entitlement to an increased rating for bilateral 
hearing loss is addressed in the REMAND that follows the 
order section of this decision.


FINDING OF FACT

The veteran has PTSD that is etiologically related to a 
confirmed in-service stressor.


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

As a preliminary matter, the Board notes that the veteran has 
been provided all required notice, to include notice 
pertaining to the disability-rating and effective-date 
elements of his claim.  In addition, the evidence currently 
of record is sufficient to substantiate his claim.  
Therefore, no further development is required under 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007) or 38 C.F.R. 
§ 3.159 (2007).

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
wartime service.  38 U.S.C.A. § 1110.  

Entitlement to service connection for PTSD requires: (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); (2) a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304.

Where a determination is made that the veteran did not 
"engage in combat with the enemy" or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Initially, the Board notes that the medical evidence shows 
that the veteran was diagnosed with PTSD when he was examined 
by a VA psychiatrist on an outpatient basis in November 2004.  
Although the private psychiatrist who treated the veteran 
prior to this did not report a diagnosis of PTSD, there is no 
later medical evidence indicating that the veteran does not 
have PTSD.  Accordingly, the Board concludes that there is a 
valid diagnosis of PTSD.

Therefore, the remaining issue in this case is whether the 
evidence of record supports a finding that any of the 
veteran's claimed in-service stressors occurred.

During the course of the appeal, the veteran identified in-
service combat and non-combat stressors.  In a November 2004 
outpatient evaluation before a VA psychiatrist, the veteran 
described participating in night time "killing patrols" while 
serving in Vietnam.  These patrols, according to the veteran, 
involved shooting at unknown persons who were spotted out of 
their homes in Vietnamese villages, to include civilians.  At 
the June 2008 hearing, he again described going on such 
patrols and added that he had an encounter where he and other 
members of his unit were forced to hide from passing enemy 
forces.  He did not indicate direct participation in a 
firefight at this time.  Other claimed stressors include 
exposure to mortar fire, rockets, and occasional small arms 
fire while stationed at forward operating bases in Vietnam.  
The veteran added that he witnessed the death of a seriously 
injured serviceman on a flight home from Vietnam in April 
1971.

The Board finds that the veteran's account of participating 
in night time combat zone patrols and exposure to enemy fire 
is credible and supported by other evidence.  The veteran's 
personnel records show that he served in the Republic of 
Vietnam from December 1970 to January 1971.  His Department 
of Defense Form 214 (DD-214) lists his military occupational 
specialty (MOS) to be that of an anti-tank assault man.  
While the DD-214 does not denote the veteran's receipt of the 
Combat Action Ribbon, the Purple Heart Medal or other indicia 
of direct combat participation, his record of service states 
that he was a rifleman in January and February 1971.  During 
that same time, other records indicate that he participated 
in combat operations including Operations Hoang Dieu 101, 
Upshur Stream, and Hoang Dieu 103.  There is no evidence 
contradicting the veteran's accounts of what he experienced 
while serving in Vietnam.  Accordingly, the Board finds that 
his MOS and his documented service as a rifleman during 
combat operations would have placed him in the circumstances 
he has described, to include night time patrols and exposure 
to enemy fire.

Accordingly, the Board concludes that service connection for 
PTSD is warranted.


ORDER

Service connection for PTSD is granted.


REMAND

The veteran testified at his June 2008 hearing that his 
service-connected bilateral hearing loss has increased in 
severity since the most recent VA audiological examination 
was performed in April 2007.  The "duty to assist" requires a 
"thorough and contemporaneous medical examination" that is 
sufficient to ascertain the current level of disability, and 
accounts for its history.  Floyd v. Brown, 9 Vet. App. 88, 93 
(1995).  

Accordingly, the case is REMANDED to the RO or Appeals 
Management Center (AMC) in Washington, D.C. for the following 
actions:

1.  The veteran should be afforded a VA 
audiology examination to determine the 
current degree of severity of his service-
connected bilateral hearing loss.  The 
results should conform to VA regulations 
governing evaluation of hearing loss.  The 
claims folder must be made available to 
and reviewed by the examiner.

2.  The RO or the AMC should also 
undertake any other indicated development.

3.  Thereafter, the RO or the AMC should 
readjudicate the veteran's claim for an 
increased rating for bilateral hearing 
loss.  If the benefits sought on appeal is 
not granted to the veteran's satisfaction, 
the RO or the AMC should issue to the 
veteran and his representative a 
supplemental statement of the case and 
afford them the appropriate opportunity 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 

							(CONTINUED ON NEXT PAGE)


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


